Exhibit 10.1

 

AMENDMENT TO

THE EMPIRE DISTRICT ELECTRIC COMPANY

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

 

Reference is made to The Empire District Electric Company Supplemental
Retirement Plan (the “Plan”) originally adopted by The Empire District Electric
Company (the “Employer”) effective as of January 1, 1994 and most recently
amended and restated effective as of January 1, 2014.

 

Section 3.1(a) of the Plan is hereby amended, effective as of January 1, 2002,
to read in its entirety as follows:

 

(a)         Benefit Amount. If at any time any benefit otherwise payable under
the provisions of the Retirement Plan with respect to a Participant, including
any benefit payable to a Participant’s spouse or other beneficiary, shall be
reduced by reason of the limitations on maximum benefits imposed under
Section 415(b) of the Code and/or the limitation on the amount of compensation
that may be considered under Section 401(a) (17) of the Code, the Participant,
or the Participant’s spouse or other beneficiary, shall be entitled to receive a
benefit under this Plan (an “Accrued Benefit”) equal to the excess, if any, of

 

(1)                                 The amount of the benefit under the
Retirement Plan, calculated without regard to the limitations imposed by
Sections 415 and 401(a)(17) of the Code and with any amounts deferred by the
Participant under an Employer-sponsored deferred compensation plan treated as
compensation for purposes of this determination, over

 

(2)                                 The amount of the benefit under the
Retirement Plan as limited by Sections 401(a)(17) and 415 of the Code.

 

This amendment shall cease to be effective, if, prior to the date that the
merger (the “Merger”) of Liberty Sub Corp. with and into the Employer is
consummated, the Board of Directors of the Employer revokes this amendment.

 

IN WITNESS WHEREOF, the Employer has caused this amendment of the Plan to be
executed on its behalf this 14th day of November, 2016, but to be effective as
of January 1, 2002.

 

 

THE EMPIRE DISTRICT ELECTRIC COMPANY

 

 

 

 

 

By:

/s/ Bradley Beecher

 

 

Name: Bradley Beecher

 

 

Title: President and CEO

 

--------------------------------------------------------------------------------